               Case 4:18-cv-05999-JSW Document 83-19 Filed 08/12/20 Page 1 of 3


Anwar Burton

From:              Anwar Burton
Sent:              Monday, August 3, 2020 11:13 AM
To:                'Kopp, Michael W'; Joseph Lavi
Cc:                Rusche, Tim; Ninelist, Linda; Vincent Granberry
Subject:           RE: McGhee v. Tesoro - Supplemental Production



Good morning,

I think it makes the most sense to tether the new deadline to the resolution of the outstanding
discovery issues between the Parties. Specifically, we are still in the process of analyzing the
information your team recently provided but anticipate that we will need to revisit the issue of
class wide discovery and the scope of PMK testimony with Judge Illman. Based on prior history,
should Judge Illman decide that Plaintiff is entitled to a broader range of information currently
in Defendants possession, we anticipate that it will take Defendants months to gather that data
(it has taken approximately 5 months to get the information recently provided). Moreover, the
Parties will need to agree on and disseminate a Belaire West opt out notice to putative class
members. Therefore, considering the foregoing, we propose that the class certification filing be 8-
months after the Parties have resolved these discovery related issues so that we do not have to
keep asking the court to continue the deadline. Moreover, this extension accounts for the fact
that we still do not know what additional impact COVID will have moving forward, which might
include additional full closures and/or shutdowns.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.

From: Kopp, Michael W <MKopp@seyfarth.com>
Sent: Wednesday, July 29, 2020 6:16 PM
To: Anwar Burton <aburton@lelawfirm.com>; Joseph Lavi <Jlavi@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Ninelist, Linda <LNinelist@seyfarth.com>
Subject: RE: McGhee v. Tesoro ‐ Supplemental Production

Anwar -
                                                        1
                                                                                                                            Case 4:18-cv-05999-JSW Document 83-19 Filed 08/12/20 Page 2 of 3


It’s hard to evaluate your request if we don’t know what you are proposing as to the extension. What are you
requesting? Thanks,

Mike


Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.


From: Anwar Burton <aburton@lelawfirm.com>
Sent: Wednesday, July 29, 2020 4:26 PM
To: Kopp, Michael W <MKopp@seyfarth.com>; Joseph Lavi <Jlavi@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Ninelist, Linda <LNinelist@seyfarth.com>
Subject: RE: McGhee v. Tesoro ‐ Supplemental Production


[EXT. Sender]


Good afternoon,

Given the considerable delay in receiving this information, please let us know if you will
stipulate to an extension of Plaintiff’s class certification deadline. If not, we intend to seek the
same via administrative motion. Please let me know by COB tomorrow.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.


                                                                                                                                                           2
                                                                                                                            Case 4:18-cv-05999-JSW Document 83-19 Filed 08/12/20 Page 3 of 3

From: Kopp, Michael W <MKopp@seyfarth.com>
Sent: Friday, July 24, 2020 6:43 PM
To: Anwar Burton <aburton@lelawfirm.com>; Joseph Lavi <Jlavi@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Ninelist, Linda <LNinelist@seyfarth.com>
Subject: McGhee v. Tesoro ‐ Supplemental Production

Counsel ‐

Below is the link to payroll records showing total hours worked by pay period and corresponding rates of pay ‐
which replaces the earlier archived data set (the HRP data ‐ 2014‐2018) which had not included the hours
worked data. Time is pulled on a pay period basis for payroll, and we have yet not been able to pull an
alternative confirmed/reliable daily paid time report. This supplementation provides the information needed
to run the time/pay comparison, and addresses the issue that initiated our more recent discussions (e.g. your
concern that the HRP data did not have hours worked).

Let us know if you have questions or want to discuss.

Below you will find a link to Marathon’s confidential production of certain payroll records (Bates Range TESORO‐
005332). Please note that these files contain sensitive employee records and should be treated accordingly. The
password for the zip folder will be sent under separate cover.

Link: https://seyfarth.sharefile.com/d‐s6107c69c6c342ab9 [url.emailprotection.link]

The production files were compressed using 7‐zip (freeware available at www.7‐zip.org [url.emailprotection.link]) and
AES‐256 encryption, one of the most secure encryption methods available. If you have any trouble accessing them using
your default zipping program, we recommend opening them using 7‐zip.

If you have any trouble accessing the documents, please let us know.


Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.




                                                                                                                                                           3
